Case: 21-50877     Document: 00516255785         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 28, 2022
                                  No. 21-50877
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Reynaldo Rodriguez-Morales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 2:20-CR-1232-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Reynaldo Rodriguez-Morales appeals his conviction and
   sentence for illegal reentry after deportation under 8 U.S.C. § 1326(a) and
   (b)(1). He argues that his sentence exceeded the statutory maximum because
   the enhanced penalty provisions of § 1326(b) are unconstitutional.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50877      Document: 00516255785           Page: 2   Date Filed: 03/28/2022




                                     No. 21-50877


          Rodriguez-Morales has filed an unopposed motion for summary
   disposition and a letter brief conceding correctly that this issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553–54 (5th Cir. 2019). He states that he has raised
   the issue only to preserve it for possible further review. Because summary
   disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), Rodriguez-Morales’s motion is GRANTED, and the
   district court’s judgment is AFFIRMED.




                                          2